                UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA
                       TAMPA DIVISION

HERBERT C. MARTINEZ,

          Plaintiff,

v.                                Case No. 8:18-cv-2828-T-33SPF

AL NIENHUIS, ET AL.,

          Defendants.
________________________/

                             ORDER

     This matter is before the Court upon consideration of Local

Rule 1.04(a), M.D. Fla., concerning similar or successive cases

and Local Rule 1.03(d), M.D. Fla., which states, “The judge to

whom any case is assigned may, at any time, reassign the case to

any other consenting judge for any limited purpose of for all

further purposes.”

     This matter is hereby reassigned, with her consent, to the

Honorable Charlene E. Honeywell, United States District Judge,

as it is substantially related to a previously filed case

assigned to her, Case No. 8:16-cv-3427-T-36JSS.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     The Clerk is directed to reassign this case to Judge

Honeywell, with her consent, for all further proceedings.
     DONE and ORDERED in Chambers, in Tampa, Florida, this 7th

day of December, 2018.




                             -2-
